DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, drawn to claims 1-3 and 7-15 in the reply filed on 11/12/2020 is acknowledged.
Claims 4-6 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required. (see i.e. figures AB and CD filed 10/23/2018).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claims 1 is objected to because of the following informalities:  In line 8, “second rigid unitary support surface” should be amended to recite “second rigid unitary .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC 112(b) or 35 USC 112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites the limitation "the back plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation of “the back plate” is in reference to the “first” or “second” back plate recited in claim 1 and, therefore, this limitation renders the claim indefinite.
Claim 14 recites the limitation "the back plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation of “the back plate” is in reference to the “first” or “second” back plate recited in claim 1 and, therefore, this limitation renders the claim indefinite.
Claim 15 recites the limitation "the convex curve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation of “the convex curve” is in reference to the “first” or “second” convex curve recited in claim 1 and, therefore, this limitation renders the claim indefinite.

35 USC 112(d) or 35 USC 112 (pre-AIA ), Fourth Paragraph
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 recites “The system of claim 2” and therefore depends from itself. Therefore, claim 2 cannot further limit the subject matter of the claim from which it depends (i.e. it cannot further limit its own subject matter).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of examination, claim 2 has been interpreted as being dependent upon independent claim 1 but revision is nevertheless required to clarify the dependency of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184).
With respect to claim 1, Oldfield discloses a back treatment system for recovery of lumbar vertebrae of a human body (therapeutic pad that provides positive cushioned support to a user’s back and eases neuromuscular fatigue and pain – col 1 lines 5-16), the back treatment system comprising:
a first back plate (back support pad shown in figs 1-4) having a first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50; the surface is unitary as illustrated in figures 1-2 and 4) comprising a first concave curve (lower concavity 20; fig 2; col 3 line 57) and a first convex curve (convexity at point 14 in fig 2) that are joined at an inflection point (joined as shown in figs 1-2; inflection point is interpreted as being at point 17 in fig 2) and reverse direction in a continuous manner (there is continuous 
a second unitary surface (top convexity defined as extending between points 7 and 9 in fig 2; col 4 lines 45-48; the surface is unitary as illustrated in figures 1-2 and 4) comprising a second concave curve (upper concavity 9; fig 2, col 3 line 58) and a second convex curve (convexity at point 7 in fig 2) that are joined at an inflection point (joined as shown in figs 1-2; inflection point is interpreted as being at point 8 in fig 2)and reverse direction in a continuous manner (there is continuous connection along the pad between points 7 and 9 in both forward and reverse directions through point 8 as illustrated by the integral, continuous structure shown in figures 1-2 and 4), with the second unitary surface being disposed on the first back plate (as shown in figures 1-2 and 4, the top convexity defined as extending between points 7 and 9 is an integral part of the back support pad);
wherein a height of the of the second convex curve is greater than a height of the first convex curve (the “highest” and “largest” convexity is located at point 7 and has a height that is greater than that of the convexity at point 14 – col 3 lines 58-60).
Oldfield does not, however, explicitly disclose that the first and second unitary surfaces are “rigid”. Oldfield does, however, teach that the pad is formed of closed-cell polyurethane foam (col 3 lines 30-31). Murphy teaches an analogous back support pad (backrest cushion) formed of closed-cell polyurethane foam that is rigid (col 5 lines 56-57). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the closed-cell polyurethane foam material used to form the first and second unitary 
	With respect to claim 2, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first back plate comprises the first and second unitary surfaces (as shown in figures 1-2 and 4, the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 are both integral parts of the back support pad) with the first and second unitary surfaces being joined by a thickness (the area of the pad at point 9 is between the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 and has a thickness as illustrated in figure 2; this area is described as having a “depth”, i.e. thickness, of about 1” – col 4 lines 7-8).
	With respect to claim 3, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) and Oldfield also discloses that the thickness is in a range from 0.2 to 5 inches (the area of the pad at point 9 is between the top convexity defined as extending between points 7 and 9 and the middle convexity defined as extending between points 9-20 and has a thickness as illustrated in figure 2 and has a “depth”, i.e. thickness, of about 1” – col 4 lines 7-8; thickness of about 1” is within the claimed range of 0.2-5 inches).
With respect to claim 11, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2; col 4 lines 48-50) has a length of 12 ¼ inches (col 4 lines 48-50). Oldfield does not explicitly disclose that the length is in a range from “about 13 inches to about 17 inches”, however, use of the term about 13 inches to about 17 inches”. Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for the length of the first rigid unitary surface in Oldfield in view of Murphy to be within the range of “about 13 inches to about 17 inches” because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 12, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the first unitary surface (middle convexity defined as extending between points 9-20 in fig 2) has a width in a range from 11 inches to 14 inches (horizontal width at point 9 along plane 28-29 in fig 1 is 13 ½ inches – col 4 lines 67-68).
With respect to claim 13, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) but Oldfield does not explicitly disclose that the back plate comprises plastic or wood. Oldfield does, however, teach that in another embodiment, a rigid backing of plywood or plastic can be affixed to back 41 of the pad to insure effective support (col 5 lines 51-53). Thus, it would have been obvious to one having ordinary 
With respect to claim 14, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 2) and Oldfield also discloses that the back plate further comprises a covering (the pad may be encased in a cover – col 5 lines 31-33).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184) and further in view of Fujita et al (US 2014/0001814).
With respect to claim 7, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the height of the first convex curve (convexity at point 14 in fig 2) is “about two inches” (col 4 lines 8-10; height is interpreted to be a measure of the thickness of the pad at the convex area). Oldfield does not, however, explicitly disclose that the height of the first convex curve is in a range from 0.1 inches to 0.17 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 3mm is approximately 0.12 inches which is within the claimed range of 0.1-0.17 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a 
With respect to claim 8, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the height of the second convex curve (convexity at point 7 in fig 2) is “about two inches” (col 4 lines 4-6; height is interpreted to be a measure of the thickness of the pad at the convex area). Oldfield does not, however, explicitly disclose that the height of the second convex curve is in a range from 0.17 inches to 0.25 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 5mm is approximately 0.2 inches which is within the claimed range of 0.17-0.25 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.2 inches thick as taught by Fujita as the polyurethane foam forming the second convex curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
claim 9, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the depth of the first concave curve (lower concavity 20; fig 2; col 3 line 57) is “about 1 ½ inches” (col 4 lines 10-11; depth is interpreted to be a measure of the thickness of the pad at the concave area). Oldfield does not, however, explicitly disclose that the depth of the first concave curve is in a range from 0.1 inches to 0.17 inches. 
Fujita, however, teaches a cushion formed from polyurethane foam that is covered with a cloth layer on an upper surface and knitted fabric on the lower surface wherein the polyurethane foam has a thickness of 3mm or 5mm (para [0058]; 3mm is approximately 0.12 inches which is within the claimed range of 0.1-0.17 inches). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane foam that is 0.12 inches thick as taught by Fujita as the polyurethane foam forming the first concave curve in the device of Oldfield in view of Murphy in order to provide a low profile structure for improved comfort and, also, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) and Oldfield also discloses that the depth of the second concave curve (upper concavity 9; fig 2, col 3 line 58) is “about one inch” (col 4 lines 7-8; depth is interpreted to be a measure of the thickness of the pad at the concave area). Oldfield does not, however, explicitly disclose that the depth of the second concave curve is in a range from 0.17 inches to 0.25 inches. 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield (US 4535495) in view of Murphy (US 5893184) and further in view of Cappadona et al (US 2016/0029822).
With respect to claim 15, Oldfield in view of Murphy discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that each rigid unitary surface further comprises a label to indicate an order in which a height of the convex curve increases.
Cappadona, however, teaches use of markings on different sections of a pillow assembly to assist a user with deciding how to arrange the sections with respect to one another and/or to identify how the user should be oriented with respect to the sections during use to best suit the treatment needs of the given user (para [0067-0070]).  Thus, it would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786